In our opinion the point at issue is not to be determined by a reference alone to the Code, § 95-1710, but by ascertaining from the entire legislation on this subject the legislative intent with reference thereto; and so interpreting it, the trial court was correct in sustaining the demurrer of the State Highway Board. "Construing together the original act and the amendments, the *Page 720 
liability of the county referred to is primary, and that of the State Highway Board is ultimate. As relates to damaging private property for public uses, the liabilities are joint, and the remedy against both is suit against the county in the local courts for the whole damage, with the right of the county to vouch the State Highway Board into court in the manner expressed in the statute, by giving notice as therein provided; whereupon the State Highway Board is required to defend the action and be liable for all damages recovered against the county." Taylor v.Richmond County, 185 Ga. 610, 614 (supra).